DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/15/2021 is acknowledged.
Applicant’s election of species for fexofenadine as the antihistamine and the composition form to be a tablet in the reply filed on 09/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon review, the H1-antihistamine species election is withdrawn.

Status of Application
Applicant has elected Group I in response to restriction requirement and elected the species fexofenadine as the antihistamine and tablet as the composition form to be a tablet for the examination. Upon review, the H1-antihistamine species election is withdrawn.
	Due to restriction, based on elections above, claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-2, 4, 7-12, 14-20 are pending.
Claims 1-2, 4, 7-12, 14-19 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no translations for the foreign reference struck out on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 12/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Current Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-12, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (U.S. Pat. Pub. 2015/0132410) in view of Chen (U.S. Pat. Pub. 2002/0045184). 
Rejection:
	Jacobs teaches a method for at least partially preventing (inhibiting) the symptoms of hangover syndrome from ethyl alcohol (alcohol) consumption comprising administering at least one NSAID, at least one H1-antagonist antihistamine, and at least one H2 antagonist antihistamine; prior to consuming the alcoholic (ethyl alcohol) beverage (abstract, claim 19 and 25). Hangover symptoms are known in the art to include headache, malaise (fatigue), nausea, and other symptoms [3]. Jacobs also teaches that the composition forms include tablets [91, 94]; that the H1-antihistamines include loratadine (10mg exemplified), cetirizine (5-20mg exemplified 5mg), desloratadine (e.g. 5mg), and fexofenadine (10-80mg, e.g. 50mg) [71-72, 81-82, 90]. Jacobs teaches that it is administered before the composition of alcoholic beverages (e.g. 30-120 mins, i.e. 60 mins [53]). Jacobs also teaches that the NSAID, H1-antagonist antihistamine, and H2 antagonist antihistamine can be in two or more separate oral dosage forms (claim 11, [[20-24]; see full document specifically areas cited). 
	Therein while Jacobs does not expressly exemplify the separate dosage forms, Jacobs does expressly teach and claims that the NSAID, H1-antagonist antihistamine, and H2 antagonist antihistamine can be in two or more separate oral dosage forms; wherein the combination of NSAID with the H1-antagonist antihistamine, and H2 antagonist antihistamine separately (falling within instant claim 1) is prima facie obvious 

While Jacobs does not expressly teach the specifically recited NSAIDS, Jacobs does express teach the inclusion of NSAIDS for the method of partially preventing (inhibiting) the symptoms of hangover syndrome from ethyl alcohol (alcohol) consumption prior to consuming the alcoholic (ethyl alcohol) beverage. 
Chen teaches that known nonsteroidal antiinflammatory drugs include naproxen, diclofenac, sulindac, oxaprozin, diflunisal, aspirin, piroxicam, indomethacin, etodolac, ibuprofen, nabumetone, tolmetin, and ketorolac [69-71]. Chen also teaches these NSAIDS to be commerically available (Ecotrin® -aspirin, Voltaren® -diclofenac) [72-89]. 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known NSAID such as aspirin or diclofenac, as suggested by Chen, and produce the claimed invention; as Jacobs expressly teaches the inclusion of the NSAID for the method and simple substitution of one known NSAID for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific NSAIDS which has not been presented. 
	With regards to dependent claim 11, While Jacobs does not expressly teach the exact claimed time of at most 5 minutes before the intake of alcohol, Jacobs does prima facie obvious before the effective filing date of the claimed invention to administer the composition any time prior to consuming the alcoholic beverage including right before, absent evidence of criticality for the claimed time period of at most 5 minutes. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (U.S. Pat. Pub. 2015/0132410) in view of Chen (U.S. Pat. Pub. 2002/0045184) as applied to claims 1-2, 4, 7-8, 10-12, 15-17 above, further in view of In the Know Zone (Blood Alcohol Concentration). 
Rejection:
	The teachings of Jacobs in view of Chen are addressed above. 
	Jacobs in view of Chen does not expressly teach the blood alcohol concentration of up to about 0.17%, but does teach the prevention/treatment of the symptoms of hangover from alcoholic beverages. 
	In the Know Zone teaches that there are increasing levels of drunkenness and impairment as blood alcohol concentration increases such as a BAC of 0.08 which is the legal level of intoxication in some states, BAC of 0.10 which is legally drunk in most states, and BAC of 0.12-0.15 where vomiting usually occurs and have less of critically judgement with impaired balance/vision. 
	Wherein it is prima facie obvious before the effective filing date of the claimed invention that the person would consume the alcohol up to the legal limit of drunkenness (BAC of 0.10) as addressed by In the Know Zone, as Jacobs in view of prima facie obvious that it would not generally exceed 0.17% as vomiting usually occurs at a BAC of 0.12-0.15 wherein the composition of Jacobs in view of Chen would then no longer be in the patients system to be effective.  

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (U.S. Pat. Pub. 2015/0132410) in view of Chen (U.S. Pat. Pub. 2002/0045184) as applied to claims 1-2, 4, 7-8, 10-12, 15-17 above, further in view of Drugs.com - Ecotrin). 
Rejection:
	The teachings of Jacobs in view of Chen are addressed above.
	Jacobs in view of Chen does not expressly teach the dosage of aspirin (Ecotrin®) but does expressly teach the inclusion of aspirin and that it is commerically available. 
Drugs.com teaches that the known doses for aspirin (Ecotrin®, for adults and teenagers is 325-500mg (3-4 hours), 650mg (4-6 hrs), and 1000mg (6 hrs, falling within the claimed range). 

    PNG
    media_image1.png
    199
    696
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    144
    745
    media_image2.png
    Greyscale

(Dosing-For oral dosage forms (short-acting tablets, chewable tablet, and delayed release enteric coated tablets).
	Wherein it would be obvious to incorporate the aspirin at the recited dosages as suggested by Drugs.com, and produce the claimed invention; as it is prima facie obvious before the effective filing date of the claimed invention to incorporate a known commerically available NSAID at its known effective and commerically available dosage amount with a reasonable expectation of success.  

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (U.S. Pat. Pub. 2015/0132410) in view of Chen (U.S. Pat. Pub. 2002/0045184) as applied to claims 1-2, 4, 7-8, 10-12, 15-17 above, further in view of Moldowan et al. (U.S. Pat. 4496548). 
Rejection:
	The teachings of Jacobs in view of Chen are addressed above. 
	Jacobs in view of Chen does not expressly teach thirst as a symptom associated with alcohol intake, but does teach the prevention/treatment of the symptoms of hangover from alcoholic beverages which include headache, malaise, gastrointestinal upset, nausea, and a generalized altered sense of well-being [3,13]. 

	Wherein it is prima facie obvious before the effective filing date of the claimed invention that the symptoms of hangover addressed by Jacobs in view of Chen include thirst as it is a known common symptom of hangovers from alcohol consumption with a reasonable expectation of success. 

Double Patenting
Claims 1-2, 4, 7-12, 16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10420756 in view of Chen (U.S. Pat. Pub. 2002/0045184). 
The patented claims are directed to a method of inhibiting the symptoms associated with intake of alcohol, consisting of administering to a subject an effective amount of a pharmaceutical composition prior to alcohol intake, wherein the pharmaceutical composition consists of: 
-	the non-steroidal anti-inflammatory drug that is naproxen, a salt of naproxen,  ibuprofen, or a salt of ibuprofen;
-	an H1-antihistamine that is fexofenadine or cetirizine, and
-	optionally, a pharmaceutical carrier, a pharmaceutical excipient, a sweetening agent, a flavoring agent, a taste masking ingredient, a diluent, alum, a stabilizer, a buffer, a coloring agent, a breath neutralizer, a proton pump inhibitor, an emulsifying agent, a suspending agent, and combinations thereof,

Chen teaches that known nonsteroidal antiinflammatory drugs include naproxen, diclofenac, sulindac, oxaprozin, diflunisal, aspirin, piroxicam, indomethacin, etodolac, ibuprofen, nabumetone, tolmetin, and ketorolac [69-71]. Chen also teaches these NSAIDS to be commerically available (Naprosyn®-naproxen, Ecotrin®-aspirin, Motrin®-ibuprofen, Voltaren®-diclofenac) [72-89]; with known dosages including ibuprofen such as 1-2 200mg tablets (200-400mg) [101].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known NSAID such as aspirin, diclofenac, or ibuprofen, as suggested by Chen, and produce the claimed invention; as simple substitution of one known NSAID for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific NSAID. It would also be prima facie obvious to incorporate the NSAID at its known dosages (i.e. ibuprofen 200mg-400mg, diclofenac 100-150mg) and optimize within the known range to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10420756 in view of Chen (U.S. Pat. Pub. 2002/0045184) as applied to claims 1-2, 4, 7-12, 16, 18-19 above, further in view of Drugs.com - Ecotrin). 
The teachings of the patented claims in view of Chen are addressed above.

Drugs.com teaches that the known dose for aspirin (Ecotrin®, for adults and teenagers is 325-500mg (3-4 hours), 650mg (4-6 hrs), 1000mg (6 hrs, falling within the claimed range). 

    PNG
    media_image3.png
    332
    687
    media_image3.png
    Greyscale
(Dosing-For oral dosage forms (short-acting tablets, chewable tablet, and delayed release enteric coated tablets).
	Wherein it would be obvious to incorporate the aspirin at the recited dosages as suggested by Drugs.com, and produce the claimed invention; as it is prima facie obvious before the effective filing date of the claimed invention to incorporate a known commerically available NSAID at its known effective and commerically available dosage amount with a reasonable expectation of success.  

Claims 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10420756 in view of Chen (U.S. Pat. Pub. 2002/0045184) as applied to claims 1-2, 4, 7-12, 16, 18-19 above, further in view of Kłos et al. (The effect of 5-days of cetirizine, desloratadine, fexofenadine 120 and 180 mg, levocetirizine, loratadine treatment on the histamine-induced skin reaction and skin blood flow--a randomized, double-blind, placebo controlled trial- Abstract only). 
The teachings of the patented claims in view of Chen are addressed above.
	The patented claims in view of Chen does not expressly teach loratadine or desloratadine or their dosages but does expressly teach the inclusion of the H1 antihistamine cetirizine. 
Kłos et al. teaches that the known functionally equivalent antihistamine include cetirizine (10mg dose), desloratadine (5mg dose, falling within the claimed range), fexofenadine (120 and 180mg dose), and loratadine (10mg dose, falling within the claimed range, all H1 antihistamines). 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known antihistamine such as loratadine and desloratadine as suggested by Kłos et al., and produce the claimed invention; as simple substitution of one known antihistamine for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific antihistamine. It would also be prima facie obvious to incorporate the antihistamine at its known dosages (i.e. loratadine 10mg, desloratadine 5mg) with a reasonable expectation of success.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10420756 in view of FDA label (Zyrtec® (cetirizine hydrochloride) Tablets and Syrup). 
The patented claim is directed to a method of inhibiting the symptoms associated with intake of alcohol, consisting of administering to a subject an effective amount of a pharmaceutical composition prior to alcohol intake, wherein the pharmaceutical composition consists of 
a) the non-steroidal anti-inflammatory drug ibuprofen from about 200-800mg, 
b) an H1-antihistamine selected from the group consisting of fexofenadine and cetirizine, and
c) optionally, a pharmaceutical carrier, a pharmaceutical excipient, a sweetening agent, a flavoring agent, a taste masking ingredient, a diluent, alum, a stabilizer, a buffer, a coloring agent, a breath neutralizer, a proton pump inhibitor, an emulsifying agent, a suspending agent, and combinations thereof,
wherein the symptoms associated with the intake of alcohol are inhibited. The amount of ibuprofen embraces the instant range of about 220mg-about 800mg wherein it is prima facie obvious to optimize within the range to attain the claimed values with a reasonable expectation of success.
The patented claims do not recited the amount of cetirizine but does recite its inclusion.
The FDA label teaches that cetirizine (Zyrtec®) tablets are available in 5 and 10mg strength (second paragraph). 
prima facie obvious to incorporate a drug at its known dosage levels with a reasonable expectation of success.

Status of Claims With Regards to Prior Art
Claim 19 is directed to a method of inhibiting the symptoms associated with intake of alcohol, consisting of:
administering to a subject an effective amount of a pharmaceutical composition prior to alcohol intake, wherein the pharmaceutical composition consists of:
a) about 220mg to about 800mg of ibuprofen, 
b) about 5mg to 20mg of cetirizine, 
and c) optionally, a pharmaceutical carrier, a pharmaceutical excipient, a sweetening agent, a flavoring agent, a taste masking ingredient, a diluent, alum, a stabilizer, a buffer, a coloring agent, a breath neutralizer, a proton pump inhibitor, an emulsifying agent, a suspending agent, and combinations thereof,
wherein the symptoms associated with the intake of alcohol are inhibited.
The instant claim is directed to closed language (“consisting of”) for both the steps of administration and the composition being administered for the method of inhibiting the symptoms associated with intake of alcohol; wherein the prior art of Jacobs (and Jacobs in view of Chen) does not apply as it requires the inclusion of an H2 antagonist 
Therein the claim is free of the prior art but subject to the double patenting rejections above.

Conclusion
Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GIGI G HUANG/Primary Examiner, Art Unit 1613